Case 1:16-cr-00167-JAW Document 153 Filed 05/11/20 Page 1 of 5                        PageID #: 851



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

UNITED STATES OF AMERICA                       )
                                               )       1:11-cr-00003-JAW
       v.                                      )       1:16-cr-00167-JAW
                                               )
ROBERT GOGUEN                                  )

    ORDER ON MOTION TO STAY THE PROCEEDINGS AND REQUEST FOR
                            RELEASE

       On May 7, 2020, Robert Goguen, acting pro se, filed a motion to stay the

proceedings and a motion for release from incarceration. Mot. to Stay Proceedings

and Req. for Release (ECF No. 334; ECF No. 152). 1 Mr. Goguen asks that the Court

“stay any of the proceedings in connection with the above entitled dockets, pending

resolution of [his] motion for relief concerning related matters (ECF 331), filed on 17

April 2020.” Id. at 1. He also asks to be released because of “complicated health

issues and an inability to obtain proper medical attention,” specifically mentioning

COVID-19. Id.

       Mr. Goguen is currently incarcerated on two bases. First, on September 15,

2017, Mr. Goguen admitted to two violations of the conditions of his supervised

release on 1:11-cr-0003-JAW, and the Court remanded him to custody following his

admission to these violations. Min. Entry (ECF No. 193). Second, also on September

15, 2017, Mr. Goguen admitted new criminal conduct in 1:16-cr-00167-JAW, namely




1       To simplify citation, the Court has not recited the docket number for Mr. Goguen’s two criminal
cases in this Court each time it referred to a filed document. Instead, when a document appears on
both dockets, the higher number is a citation to 1:11-cr-00003-JAW and the lower to 1:16-cr-00167-
JAW.
Case 1:16-cr-00167-JAW Document 153 Filed 05/11/20 Page 2 of 5           PageID #: 852



possession of child pornography, and the Court remanded him to custody following

his admission of guilt. Min. Entry (ECF No. 64). According to the Revocation Report

on the supervised release violations, Mr. Goguen faces a maximum of two years of

incarceration for the supervised release violations and he faces a guideline sentence

range of eight to fourteen months. Second Am. Revocation Report at 9.

      According to the Third Revised Presentence Investigation Report for the

possession of child pornography, however, Mr. Goguen faces a statutory minimum of

ten years of incarceration and a maximum of twenty years.               Third Revised

Presentence Investigation Report ¶ 74. The guideline sentence range, as calculated

by the Probation Office, is one hundred and twenty to one hundred and twenty-five

months. Id. ¶ 75. Mr. Goguen has not yet been sentenced on either the supervised

release offenses or the new criminal conduct due to multiple post-guilty

plea/admissions motions.

      Once he pleaded guilty to possession of child pornography, Mr. Goguen became

subject to the mandatory detention provision of 18 U.S.C. § 3143(a)(2), which provides

that the judicial officer “shall” order that a person who has been found guilty of

certain offenses, including the possession of child pornography, be detained pending

the imposition of sentence.    See 18 U.S.C. § 3142(f)(1)(A); see also 18 U.S.C. §§

3143(a)(2), 3156(a)(3)(C).   The provision applies unless (1) “there is a substantial

likelihood that a motion for acquittal or new trial will be granted” or “an attorney for

the government has recommended that no sentence of imprisonment be imposed upon

the person,” and (2) “the judicial officer finds by clear and convincing evidence that



                                           2
Case 1:16-cr-00167-JAW Document 153 Filed 05/11/20 Page 3 of 5             PageID #: 853



the person is not likely to flee or pose a danger to any other person or the community.”

§ 3143(a)(2). There is nothing in the record that would allow the Court to conclude

Mr. Goguen could meet these criteria. Mr. Goguen has been incarcerated under these

mandatory detention provisions.

      There is an escape provision in 18 U.S.C. § 3145(c), but Mr. Goguen has not

demonstrated “exceptional reasons” why his detention would not be appropriate. In

addition, § 3145(c) incorporates the provisions of 18 U.S.C. § 3143(a)(1)-(2) and,

therefore, to be released, he would have to meet the criterion of § 3143(a)(1). Under

that provision, Mr. Goguen would have to show that there is “clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other

person or the community if released under section 3142(b) or (c).”             18 U.S.C.

§ 3143(a)(1). While this requirement includes only the second half of the provisions

in § 3143(a)(2), there is still nothing in the record that would allow the Court to

conclude Mr. Goguen has met this criterion.

      The CARES Act compassionate release provisions do not appear to apply to

Mr. Goguen because the Court has not yet imposed sentence on him. 18 U.S.C.

§ 3582(c) (“The court may not modify a term of imprisonment once it has been

imposed”) (emphasis supplied). In short, the Court has not been presented with a

legal or factual basis to release Mr. Goguen.

      Regarding Mr. Goguen's motion to stay the proceedings until his motion for

relief filed under 1:11-cr-00003-JAW’s docket number 331 is resolved, the Court is

perplexed why Mr. Goguen would want to stay all proceedings except his April 16,



                                            3
Case 1:16-cr-00167-JAW Document 153 Filed 05/11/20 Page 4 of 5          PageID #: 854



2020 motion.    On January 16, 2020, Mr. Goguen filed an extensive motion to

withdraw his guilty plea of July 14, 2011, in 1:11-cr-0003-JAW and to withdraw his

revocation admissions of September 15, 2017, in 1:16-cr-00167-JAW. Def.’s Pro Se

Mot. to Withdraw Guilty Plea(s) and Req. for Order to Disqualify Hon. John A.

Woodcock, Jr. (ECF No. 309; ECF No. 132). This motion is proceeding and recently,

after filing a motion and obtaining an order, the Government obtained an affidavit

from Mr. Goguen’s former defense counsel, Attorney Hunter Tzovarras, that

presumably responds to Mr. Goguen’s allegations against his former attorney. Gov’t’s

Mot. for Ct. Order Authorizing Disclosure of Confidential Communications (ECF No.

313; ECF No. 136); Order on Gov’t’s Mot. for Ct. Order Authorizing Disclosure (ECF

No. 330; ECF No. 150).     Mr. Goguen’s motion to withdraw his guilty plea and

admissions is grinding toward resolution with the Government’s response due on or

before May 15, 2020.

      With the motion to withdraw his guilty plea and admissions still pending, on

April 16, 2020, Mr. Goguen filed a new motion in 1:11-cr-0003-JAW entitled “Request

for the Article III Judge to Provide by any Equitable Means Necessary by Indicative

Ruling Relief in an Expedited Manner.” Req. for Article III Judge to Provide by any

Equitable Means Necessary by Indicative Ruling Relief in Expedited Manner (ECF

No. 331). For some unclear reason, Mr. Goguen prefers that the Court stay his

January 16, 2020, motion to withdraw his guilty plea and admission, resolve his April

16, 2020, request for indicative ruling, and then return to his motion to withdraw his

guilty plea and admissions. The Court does not know why it should put Mr. Goguen’s



                                          4
Case 1:16-cr-00167-JAW Document 153 Filed 05/11/20 Page 5 of 5          PageID #: 855



earlier-filed motion to withdraw on the back burner while resolving Mr. Goguen’s

later motion for indicative ruling when the most expeditious resolution is to proceed

with both as soon as they are ready for decision.

      Finally, on September 15, 2017, Mr. Goguen admitted that he violated the

conditions of his supervised release and admitted he committed new criminal

conduct. Despite the Court’s efforts, it has not been able to sentence him for over two

and one-half years, a longer delay between admission and guilty plea than the Court

can recall in any other criminal case. The Court intends to address the merits of his

newly-filed motions as soon as they are ready for decision. If meritorious, Mr. Goguen

should know sooner than later; if not, Mr. Goguen should proceed to a sentencing

hearing. There is no reason to delay.

      The Court DENIES Robert Goguen’s Motion to Stay the Proceedings and

Request for Release (ECF No. 334; ECF No. 152).

      SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 11th day of May, 2020




                                          5
